                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 No. 5:20-CV-00139-FL

 Christopher McKay,

                         Plaintiff,

 v.
                                                                       Order
 Experis US Inc. & Manpower Group
 US Inc.,

                         Defendant.


         Previously, Plaintiff Christopher McKay asked the court to compel Defendants Experis US

Inc. & Manpower Group US Inc to supplement their discovery responses. The court held a hearing

on the motion which resulted in the parties reaching an agreement on many of the disputed items.

With respect to the remaining items, the court orders as follows:

      1. Defendants must supplement their responses to Interrogatory 2 to identify all employees

         who held a position at the Managing Director I and II levels in the East Region between

         January 1, 2019, and January 1, 2020.

      2. Defendants must supplement their responses to Interrogatory 3 to identify all employees at

         the Managing Director I and II in the East Region that were terminated for “unsatisfactory

         performance” between January 1, 2017, and the filing of this lawsuit who received two

         weeks’ “in lieu of notice pay.”

      3. Defendants must supplement their responses to Request for Production 8 to produce any

         policy, guideline, or similar document created or in effect at any point from January 1,

         2019, through the date of McKay’s termination that describe or govern their policy or

         practice of making in lieu of notice payments. They shall also produce any documents sent



            Case 5:20-cv-00139-FL Document 60 Filed 09/13/21 Page 1 of 2
      to individuals identified in response to Interrogatory 3 explaining how that individual can

      apply for pay in lieu of notice. If Defendants have no responsive documents in their

      possession, custody, or control they shall supplement their responses to state so.

   4. Defendants must serve their supplemental responses within 14 days from the entry of this

      order.

   5. The court holds in abeyance its ruling on the Rule 30(b)(6) issue. McKay shall notify the

      undersigned’s case manager and opposing counsel within 7 days after receiving the

      supplemental responses if he still believes there is a need to resume the 30(b)(6) deposition

      of Defendants. If so, the court will set a hearing by videoconference to address that issue.

   6. This order does not relieve the parties of the responsibility to honor the agreements they

      reached during the July 8, 2021 hearing.

   7. Except as outlined above, the motion to compel is denied.

   8. Each party shall bear their own costs.



Dated: September 13, 2021
Dated:

                                            ROBERT T. NUMBERS, II
                                            ______________________________________
                                            UNITEDT.STATES
                                            Robert         MAGISTRATE
                                                      Numbers,  II       JUDGE
                                            United States Magistrate Judge




                                                 2

         Case 5:20-cv-00139-FL Document 60 Filed 09/13/21 Page 2 of 2
